DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 1/26/2022, 2/22/2022, and 4/19/2022 have been considered.
Drawings
The drawings filed on 1/26/2022 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 1/26/2022 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fukuzumi et al. (US 2016/0079164).

    PNG
    media_image1.png
    503
    718
    media_image1.png
    Greyscale

Regarding claim 1, Fukuzumi discloses:
A microelectronic device, comprising: 
a memory array region (1, ¶0020) comprising: 
a stack structure comprising a vertically alternating sequence of conductive structures and insulating structures (¶0024);
and 
vertically extending strings of memory cells (MS, ¶0023) within the stack structure; 
first conductive pad structures (73, ¶0061) underlying the stack structure of the memory array region (1); 
second conductive pad structures (76, ¶0066) underlying the first conductive pad structures (73); and 
a control logic region (200 )underlying the second conductive pad structures and comprising control logic devices comprising CMOS circuitry (¶0066).
Regarding claim 2, Fukuzumi further discloses:
wherein the first conductive pad structures (73) are electrically connected to the second conductive pad structures (74) by way of conducive interconnect structures vertically extending therebetween (74a, ¶0070).
Regarding claim 3, Fukuzumi further discloses:
conductive line structures (62, ¶0061) vertically overlying the stack structure; and 
at least one conductive contact structure vertically extending through the stack structure and electrically connected to at least one of the conductive line structures and at least one of the first conductive pad structures (figure 6).
Regarding claim 6, Fukuzumi further discloses:
further comprising passive devices underlying the control logic devices of the control logic region (¶0065-¶0068).
Regarding claim 17, Fukuzumi further discloses:
conducive interconnect structures (74a, vertically extending from the first conductive pad structures to the second conductive pad structures.
Regarding claim 7, Fukuzumi discloses:
A method of forming a microelectronic device, comprising: 
forming a first microelectronic device structure comprising a control logic region (200) comprising control logic devices (¶0066, ¶0068); 
forming a second microelectronic device structure (100) comprising: 
a base structure (10, ¶0025); and 
a memory array region (1) overlying the base structure (10) and comprising: 
a stack structure comprising vertically alternating conductive structures and insulating structures (¶0024); and 
vertically extending strings (MS, ¶0023) of memory cells within the stack structure; 
removing the base structure from the second microelectronic device structure (¶0091); and 
attaching a remainder of the second microelectronic device structure to the first microelectronic device structure such that the control logic region (200) of the first microelectronic device structure underlies the memory array region (1) of the second microelectronic device structure (100).
Regarding claim 8, Fukuzumi further discloses:
forming a first microelectronic device structure comprises forming the first microelectronic device structure to further comprise conductive pad structures (76) overlying the control logic devices; 
forming a second microelectronic device structure comprises forming the second microelectronic device structure to further comprise additional conductive pad structures (73) between the base structure and the stack structure of the memory array region; and 
attaching a remainder of the second microelectronic device structure to the first microelectronic device structure comprises positioning the additional conductive pad structures of the second microelectronic device structure over the conductive pad structures of the first microelectronic device structure (figure 6).
Regarding claim 9, Fukuzumi further discloses:
wherein forming a second microelectronic device structure comprises forming the second microelectronic device structure to further comprise an interconnect region (74a, ¶0070) overlying the memory array region and comprising bond pad structures.
Regarding claim 11, Fukuzumi further discloses:
forming passive devices under the control logic devices after attaching the remainder of the second microelectronic device structure to the first microelectronic device structure (¶0065-¶0068).
Allowable Subject Matter
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 16, the prior art does not disclose “; control logic devices comprising CMOS circuitry underlying the stack structure, the control logic devices configured to effectuate a portion of control operations for the vertically extending strings of memory cells; and additional control logic devices comprising additional CMOS circuitry overlying the stack structure, the additional control logic devices having relatively lower operational voltage requirements than the control logic devices and configured to effectuate an additional portion of the control operations for the vertically extending strings of memory cells” in combination with the remaining claimed features..
Claims 4, 5, 10, 12-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose “additional conductive structures overlying the conductive line structures and in electrical communication with at least some of the conductive line structures; and bond pad structures overlying and in electrical communication with the additional conductive structures” in combination with the remaining claimed features.
Regarding claim 18, the prior ay does not disclose “wherein the control logic devices of the control logic region are electrically connected to the second conductive pad structures and are configured to effectuate control operations for the vertically extending strings of memory cells” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “attaching a carrier structure to the bond pad structures prior to removing the base structure from the second microelectronic device structure; positioning the remainder of the second microelectronic device structure over the first microelectronic device structure while the carrier structure is attached to the bond pad structures; and removing the carrier structure after attaching the remainder of the second microelectronic device structure to the first microelectronic device structure” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899